Filed 2/26/13 P. v. DeJesus CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H038503
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1107566)

         v.

MANUEL CESAR DEJESUS,

         Defendant and Appellant.


         Defendant Manuel Cesar DeJesus pleaded no contest to misdemeanor resistance of
an officer in the performance of his duties. The trial court placed defendant on three
years formal probation with conditions. On appeal, defendant contends that one
probation condition was unconstitutionally vague and overbroad because it did not
contain a “knowledge” requirement. The People concede this issue, and we agree that the
concession is appropriate. We therefore modify and affirm the probation order.
                                                  BACKGROUND
         The trial court imposed the following probation condition, among others.
         “The defendant shall not possess any item under the law that would be considered
a deadly or dangerous weapon during the period of probation.”
                                                    DISCUSSION
         The obvious jurisprudential trend is toward requiring that a term or condition of
probation explicitly require knowledge on the part of the probationer that he is in
violation of the term in order for it to withstand a challenge for unconstitutional
vagueness. “[P]robation conditions that implicate constitutional rights must be narrowly
drawn” and the knowledge requirement in these circumstances “should not be left to
implication.” (People v. Garcia (1993) 19 Cal.App.4th 97, 102.)
                                     DISPOSITION
       The challenged probation condition is modified as follows: “The defendant shall
not knowingly possess any item under the law that would be considered a deadly or
dangerous weapon during the period of probation.” As so modified, the order for
probation is affirmed.




                                                            Premo, J.




       WE CONCUR:




              Rushing, P.J.




              Elia, J.


                                            2